BENTON, C.J.,
concurring in the judgment.
On March 29, 2011, the claimant discharged her lawyer for no reason reflecting unfavorably on counsel or her work. The judge of compensation claims found claimant’s former “attorney, Tonya A. Oliver, Esq., was instrumental in securing permanent total disability [benefits] for her client,” and thus entitled to a fee, but ruled that she was not “entitled to any attorney’s fee from the claimant subsequent to March 29, 2011 when she was no longer counsel of record for the claimant.” The rule cannot be that claimants have the *1189ability to extinguish their liability for attorney’s fees simply by discharging counsel. On this basis, I concur in reversing the fee order under review, and remanding for reconsideration of the amount of the fee.